DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendment and arguments in the reply filed on August 24, 2022 are acknowledged and have been fully considered. Claims 1-3, 5, and 9-37 are pending.  Claims 11-13, 24-26, and 31-37 are under consideration in the instant office action. Claims 1-3, 5, 9-10, 14-23, and 27-30 are withdrawn from consideration. Claims 1-3, 5, 9-10, 14-23, and 27-30  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 4 and 6-8 are canceled. Claims 31-37 are newly added. Applicant’s claim amendments necessitated a new ground of rejections. Accordingly, this office action is made Final.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11-13, 24-26, and newly added claims 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Pandit et al. (US 2011/0123456, previously cited), Hu et al. (Polymers 2014, 6, 2573-2587, previously cited), and Peng et al. (Bioconjugate Chem. 2009, 20, 340–346, newly cited).

Note: The claims are examined limiting the scope to the elected species only.
Applicant Claims
Applicant claims a particle.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Pandit et al. teach a polymeric hollow nanoshell or nanosphere for release of an agent is described, wherein the hollow nanosphere comprises at least one biodegradable polymer, characterised in that the polymer is cross-linked. The biodegradable mono-disperse nanospheres described are suitable for use as carriers of biomolecules, therapeutic agents and/or imaging agents (see abstract). A polymeric hollow nanosphere for release of an agent, wherein said hollow nanosphere comprises at least one natural or synthetic biodegradable polymer, selected from the group consisting of: collagen, elastin, chitosan, hyaluronan, alginate, peptides amphiphiles, polyesters, PEG-based polymers, dendritic or hyperbranched polymers and combinations thereof, wherein said at least one polymer is cross-linked by a cross-linker agent selected from the group consisting of: a dendrimer, a hyper-branched dendritic polymer and linear polymeric system; characterised in that the molar ratio of reactive groups in said cross-linker to reactive groups in said polymer is in the range 50:1 to 1:50 (see claim 1). A polymeric hollow nanosphere according to claim 1 wherein the dendrimer or hyperbranched polymer is selected from the group consisting of: peptide based dendrimers, polyamidoamine (PAMAM), poly(2-dimethyl-aminoethylmethacrylate) (PDMAEMA), polyethyleneglycolmethylethermethacrylate (PEGMEMA), ethylenedimethacrylate (EDGMA), polypropyleneimine, polyarylether, polyethyleneimine (PEI), poly-I-lysine (PLL), poly(ethylene glycol)methacrylate (PEGMA), poly(propylene glycol) methacrylate (PPGMA), polyacrylic acid and a polycarboxylic acid-polyethylene glycol-polycarboxylic acid (PPEGP) based dendrimer such as aconitic acid-polyethylene glycol-aconitic acid based dendrimer (APEGA), and combinations thereof (see claim 6). A process for the preparation of a natural or synthetic biodegradable polymeric hollow nanosphere comprising the steps of: (iii) providing a template comprising polymeric polystyrene beads, mesoporous silica or diatomaceous silica; (iv) treating said template with a functionalising group to produce a functionalised template, (v) treating said functionalised template with a solution of one or more natural or synthetic biodegradable polymers selected from the group consisting of: collagen, elastin, chitosan, hyaluronan, alginate, polyesters, PEG-based polymers, dendritic or hyperbranched polymers, and combinations thereof, and agitating to form a polymeric coating on said template; (vi) cross-linking said coating with a cross-linking agent selected from the group comprising a dendrimer, a hyper-branched dendritic polymer and linear polymeric system, and combinations thereof, wherein the molar ratio of reactive --COOH or --NH.sub.2 groups in said dendrimer cross-linker to reactive groups --COOH or --NH.sub.2 in said polymer is in the range 50:1 to 1:50; and (vii) removing the template by treating said template with a solvent (see claim 18)

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Pandit et al. do not specifically teach coating or functionalizing the crosslinked PEI based hollow nanosphere with polysaccharide specifically mannose. This deficiency is cured by the teachings of Hu et al.
Hu et al. teach mannose polyethylenimine with a molecular weight of 25 k (Man-PEI25k) was synthesized via a phenylisothiocyanate bridge using mannopyranosylphenyl isothiocyanate as a coupling reagent, and characterized by 1 H NMR (nuclear magnetic resonance) and FT-IR (Fourier transform infrared spectroscopy) analysis. Spherical nanoparticles were formed with diameters of 80–250 nm when the copolymer was mixed with DNA at various charge ratios of copolymer/DNA (N/P). Gel electrophoresis demonstrated that the DNA had been condensed and retained by the PEI derivates at low N/P ratios. The Man-PEI25k/DNA complexes were less cytotoxic than the PEI complexes with a molecular weight of 25 k (PEI25k) at the same N/P ratio. Laser scan confocal microscopy and flow cytometry confirmed that the Man-PEI25k/DNA complexes gave higher cell uptake efficiency in (Dendritic cells) DC2.4 cells than HeLa cells. The transfection efficiency of Man-PEI25k was higher than that of PEI25k towards DC2.4 cells. These results indicated that Man-PEI25k could be used as a potential DC-targeting non-viral vector for gene therapy (see abstract). Hu et al. teach that Polyethylenimine (PEI) is one of the most successful and efficient non-viral gene delivery systems to have been reported to date. It has been well documented that PEI can condense oligonucleotides, as well as plasmid DNA and siRNA to form complexes and promote endosomal escape via the “proton sponge” effect. Branched PEI25k has been used as a standard reference during the development of new polymer systems because of its excellent performance as a vehicle for gene delivery. The use of PEI as a gene carrier, however, has been limited because of its high cytotoxicity and non-specific interactions in vivo. Various modifications have been applied to PEI to improve its biocompatibility, reduce its toxicity and increase its target specificity. One efficient strategy for overcoming these limitations could be to add targeting ligands to polyplexes that would enhance cell-specific gene delivery through receptor-mediated cellular uptake. Mannose is often used as a ligand in this context because it binds to the mannose receptors on the surfaces of cells to induce receptor-mediated endocytosis, which leads to an increase in the delivery efficacy of these systems. Mannose receptor is expressed on the surfaces of antigen presenting cells (APCs; i.e., dendritic cells and macrophages) in the immune system . A number of studies have shown that mannosylated nanoparticles enter Raw264.7 cells via receptor-mediated endocytosis. Sun et al. reported that mannosylated biodegradable polyethyleneimine (man-PEI-TEG) exhibited a low level of cytotoxicity and performed well in both cellular uptake and transfection assays in vitro. They also demonstrated that man-PEI-TEG can be used as a DC-targeting gene-delivery system (see page 2574).
Pandit et al. do not specifically teach wherein the crosslinked polyamine layer comprises a -S-S-bridge. This deficiency is cured by the teachings of Peng et al.
Peng et al. teach Disulfide cross-linked polyethylenimines (PEIX-SSY, where X refers to the molecular weight of raw PEI, and Y refers to the thiolation degree) were prepared in two steps: First, thiol groups were introduced on a raw polyethylenimine (PEI) by the amine-induced ring-opening reaction of thiirane. Second, thiol groups were oxidized by DMSO to form the disulfide cross-links. The cross-linked PEI800-SSY polymers with a moderate thiolation degree (PEI800-SS2.6, PEI800-SS3.5, and PEI800-SS4.5) could form compact polyplexes with a size of 200-300 nm at an adequate N/P ratio. In contrast, those with a too low or too high thiolation degree (Y below 2.6 or above 4.5) formed much looser polyplexes with a size above 600 nm. The polyplexes of PEIX-SS3.0-4.0 series (X ) 800, 1800, and 25,000) formed small particles with a size below 400 nm at a wide range of N/P ratios. Efficiency of the cross-linked PEIs as gene vectors was evaluated in vitro by transfection of pGL3 to HeLa, COS7, 293T, and CHO cells. The efficiency is disulfide content and molecular weight dependent. The PEI800-SSY series with an adequate thiolation degree between 2.6 and 4.5 have relatively lower cytotoxicity and higher gene transfection efficiency than 25 KDa PEI. The polymers with very low or very high thiolation degrees were unable to form compact polyplexes and had very poor transfection efficiency. A suitable molecular weight of raw PEI is also essential to obtain a highly efficient disulfide cross-linked PEI gene vector. Among the three raw PEIs of different molecular weights tested (800 Da, 1800 Da, and 25 KDa), the cross-linked polymer prepared from 800 Da PEI that has the lowest molecular weight gave the best results (see abstract page 340). A disulfide bond can be broken in the presence of glutathione (GSH). The intracellular glutathione concentration is 50-1000 times higher than the extracellular concentration. The presence of disulfide in gene vectors could maintain a balance of keeping pDNA polyplexes stable in the extra-cytoplasmic environment and inducing efficient release of the entrapped pDNA from the polyplexes after their movement into the reductive cytoplasmic compartment. It also would limit the toxicity of the polymers. The advantages of disulfide linkages in gene transfection polymers are exemplified in the literature. Bioreducible polyamidoamines containing multiple disulfide linkages with low toxicity were able to transfect COS7 cells in vitro with transfection efficiencies significantly higher than those of 25 kDa PEI. Linear poly(ethylenimine sulfide)s were reported to be safe gene carriers with high transfection efficiencies comparable to 25 kDa PEI. Branched PEI with an Mw of 800 Da was cross-linked by the reaction with either dithiobis(succinimidylpropionate) (DSP) or dimethyl 3,3′-dithiobispropionimidate dihydrochloride (DTBP) (which is applicant’s elected crosslinker), resulting in greatly increased gene transfection efficiency. Also, cytotoxicity was decreased by avoiding long-term polymer accumulation . Recently, we demonstrated that disulfide cross-linked PEIs synthesized by oxidation of thiolated 800 Da PEI possess simultaneously higher gene transfection efficiency and lower cytotoxicity than 25 KDa PEI (22) (see introduction).

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Pandit et al. by coating the PEI based hollow nanospheres because Hu et al. teach mannose polyethylenimine with a molecular weight of 25 k (Man-PEI25k) was synthesized via a phenylisothiocyanate bridge using mannopyranosylphenyl isothiocyanate as a coupling reagent, and characterized by 1 H NMR (nuclear magnetic resonance) and FT-IR (Fourier transform infrared spectroscopy) analysis. Spherical nanoparticles were formed with diameters of 80–250 nm when the copolymer was mixed with DNA at various charge ratios of copolymer/DNA (N/P). Gel electrophoresis demonstrated that the DNA had been condensed and retained by the PEI derivates at low N/P ratios. The Man-PEI25k/DNA complexes were less cytotoxic than the PEI complexes with a molecular weight of 25 k (PEI25k) at the same N/P ratio. Laser scan confocal microscopy and flow cytometry confirmed that the Man-PEI25k/DNA complexes gave higher cell uptake efficiency in (Dendritic cells) DC2.4 cells than HeLa cells. The transfection efficiency of Man-PEI25k was higher than that of PEI25k towards DC2.4 cells. These results indicated that Man-PEI25k could be used as a potential DC-targeting non-viral vector for gene therapy (see abstract). Hu et al. teach that Polyethylenimine (PEI) is one of the most successful and efficient non-viral gene delivery systems to have been reported to date. It has been well documented that PEI can condense oligonucleotides, as well as plasmid DNA and siRNA to form complexes and promote endosomal escape via the “proton sponge” effect. Branched PEI25k has been used as a standard reference during the development of new polymer systems because of its excellent performance as a vehicle for gene delivery. The use of PEI as a gene carrier, however, has been limited because of its high cytotoxicity and non-specific interactions in vivo. Various modifications have been applied to PEI to improve its biocompatibility, reduce its toxicity and increase its target specificity. One efficient strategy for overcoming these limitations could be to add targeting ligands to polyplexes that would enhance cell-specific gene delivery through receptor-mediated cellular uptake. One of ordinary skill in the art would have been motivated to do so because Hu et al. teach that  Mannose is often used as a ligand in this context because it binds to the mannose receptors on the surfaces of cells to induce receptor-mediated endocytosis, which leads to an increase in the delivery efficacy of these systems. Mannose receptor is expressed on the surfaces of antigen presenting cells (APCs; i.e., dendritic cells and macrophages) in the immune system . A number of studies have shown that mannosylated nanoparticles enter Raw264.7 cells via receptor-mediated endocytosis. Sun et al. reported that mannosylated biodegradable polyethyleneimine (man-PEI-TEG) exhibited a low level of cytotoxicity and performed well in both cellular uptake and transfection assays in vitro. They also demonstrated that man-PEI-TEG can be used as a DC-targeting gene-delivery system (see page 2574). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings Pandit et al. and Hu et al. because both references teach PEI based nan delivery systems. Applicant in claims 11 and 24 use a product-by-process format in reciting the limitations. The product is not afforded any patentability weight although the examiner notes that Pandit et al. clearly also teach the process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Pandit et al. by Peng et al. teach Disulfide cross-linked polyethylenimines (PEIX-SSY, where X refers to the molecular weight of raw PEI, and Y refers to the thiolation degree) were prepared in two steps: First, thiol groups were introduced on a raw polyethylenimine (PEI) by the amine-induced ring-opening reaction of thiirane. Second, thiol groups were oxidized by DMSO to form the disulfide cross-links. The cross-linked PEI800-SSY polymers with a moderate thiolation degree (PEI800-SS2.6, PEI800-SS3.5, and PEI800-SS4.5) could form compact polyplexes with a size of 200-300 nm at an adequate N/P ratio. In contrast, those with a too low or too high thiolation degree (Y below 2.6 or above 4.5) formed much looser polyplexes with a size above 600 nm. The polyplexes of PEIX-SS3.0-4.0 series (X ) 800, 1800, and 25,000) formed small particles with a size below 400 nm at a wide range of N/P ratios. Efficiency of the cross-linked PEIs as gene vectors was evaluated in vitro by transfection of pGL3 to HeLa, COS7, 293T, and CHO cells. The efficiency is disulfide content and molecular weight dependent. The PEI800-SSY series with an adequate thiolation degree between 2.6 and 4.5 have relatively lower cytotoxicity and higher gene transfection efficiency than 25 KDa PEI. The polymers with very low or very high thiolation degrees were unable to form compact polyplexes and had very poor transfection efficiency. A suitable molecular weight of raw PEI is also essential to obtain a highly efficient disulfide cross-linked PEI gene vector. Among the three raw PEIs of different molecular weights tested (800 Da, 1800 Da, and 25 KDa), the cross-linked polymer prepared from 800 Da PEI that has the lowest molecular weight gave the best results (see abstract page 340). A disulfide bond can be broken in the presence of glutathione (GSH). The intracellular glutathione concentration is 50-1000 times higher than the extracellular concentration. The presence of disulfide in gene vectors could maintain a balance of keeping pDNA polyplexes stable in the extra-cytoplasmic environment and inducing efficient release of the entrapped pDNA from the polyplexes after their movement into the reductive cytoplasmic compartment. It also would limit the toxicity of the polymers. The advantages of disulfide linkages in gene transfection polymers are exemplified in the literature. Bioreducible polyamidoamines containing multiple disulfide linkages with low toxicity were able to transfect COS7 cells in vitro with transfection efficiencies significantly higher than those of 25 kDa PEI. Linear poly(ethylenimine sulfide)s were reported to be safe gene carriers with high transfection efficiencies comparable to 25 kDa PEI. One of ordinary skill in the art would have been motivated to utilize crosslinked polyamine layer that comprises a -S-S-bridge because Peng et al. teach that branched PEI with an Mw of 800 Da was cross-linked by the reaction with either dithiobis(succinimidylpropionate) (DSP) or dimethyl 3,3′-dithiobispropionimidate dihydrochloride (DTBP) (which is applicant’s elected crosslinker), resulting in greatly increased gene transfection efficiency. Also, cytotoxicity was decreased by avoiding long-term polymer accumulation . Recently, we demonstrated that disulfide cross-linked PEIs synthesized by oxidation of thiolated 800 Da PEI possess simultaneously higher gene transfection efficiency and lower cytotoxicity than 25 KDa PEI (22) (see introduction). One of ordinary skill in the art would have had a reasonable chance of expectation of success in combining Pandit et al. and Peng et al. because both references teach the use of crosslinked PEIs.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/
Primary Examiner, Art Unit 1619